Order made at Special Term unanimously modified on the facts and on the law, and in the exercise of discretion. The phrase “ from Tuesday, October 13, 1959 ” in the last decretal paragraph is deleted and the words “ from March 2, 1959 ” are substituted therefor. The award for support of the child should commence from the date of the entry of the interlocutory decree, in lieu of the sum previously fixed for alimony pendente lite. The amount in arrears, therefore, must be recomputed. On consent, the provision adjudging defendant in contempt is deleted. . As so modified, the order is unanimously affirmed, with *937costs to respondent. While an examination of the record, without more, might suggest more liberal visitation privileges for the father, there are other important factors to be considered. At Special Term, the learned Trial Justice heard testimony for 14 days. He personally interviewed the parties and the infant, and was thereby enabled to obtain a first-hand impression of them. Under the circumstances, his determination should not be disturbed. The welfare of the child is of paramount importance and any “ rights ” of appellant should be selflessly subordinated at this time. Settle order. Concur — Breitel, J. P., Rahin, M. M. Frank, Yalente and Stevens, JJ.